             Case 1:20-cr-00537-JPC Document 58 Filed 08/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                     PROPOSED
                                                             Order of Restitution
                v.

JOSE MARTINEZ                                                Docket No. 20 Cr. 537
__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Marguerite B. Colson, Assistant

United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts

Two and Three of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:


        1.      Amount of Restitution

        Jose Martinez, the Defendant, shall pay restitution in the total amount of $11,930, pursuant

to 18 U.S.C. § 3663A, to the victims of the offenses charged in Counts Two and Three. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change

of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

                A.     Joint and Several Liability

        Restitution is joint and several with the following defendants in the following cases:

Mario De La Rosa, 20 Cr. 537 (JPC).

                B.     Apportionment Among Victims

        Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,


2020.01.09
          Case 1:20-cr-00537-JPC Document 58 Filed 08/19/21 Page 2 of 4
attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other assets

of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C. §

3572(d)(1) and (2), in an amount equal to ten percent of the Defendant’s gross income on the first

of each month, to begin 60 days after Mr. Martinez’s release from custody.

       3.        Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money order,

wire transfer, credit card or cash. Checks and money orders shall be made payable to the “SDNY

Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl Street,

New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.        Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation Office

(during any period of probation or supervised release), and the United States Attorney’s




                                                 2
         Case 1:20-cr-00537-JPC Document 58 Filed 08/19/21 Page 3 of 4
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial

Litigation Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2)

any material change in the Defendant’s financial resources that affects the Defendant’s ability to

pay restitution in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the

Government otherwise learns of, additional assets not known to the Government at the time of the

execution of this order, the Government may seek a Court order modifying the payment

schedule consistent with the discovery of new or additional assets.

        5.      Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20 years

from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    3
            Case 1:20-cr-00537-JPC Document 58 Filed 08/19/21 Page 4 of 4
       6.      Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.




       AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       United States Attorney for the
       Southern District of New York

       By: ___________________________                                6/29/21
       Marguerite B. Colson                                           DATE
       One Saint Andrew’s Plaza
       New York, NY 10007
       Tel.: (212) 637–2857



            /s/ Jose Martinez by Martin Cohen
       By: ___________________________                                8/16/2021
                                                                      _____________
       JOSE MARTINEZ                                                  DATE


             /s/ Martin Cohen
       By: ___________________________                                8/16/2021
                                                                      _____________
       Martin S. Cohen, Esq.                                          DATE
       52 Duane Street - 10th Floor
       New York, New York 10007
       Tel: (212) 417-8737




       SO ORDERED:

       ___________________________________                             8/19/2021
                                                                      _____________
       HONORABLE JOHN P. CRONAN                                       DATE
       UNITED STATES DISTRICT JUDGE



                                                  4
